DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-3, 10, 11, 17-20, 22, 25, 27, 30, 32, 33, 38, 40, 44, 61 and 64 are pending in the instant invention.  According to the Amendments to the Claims, filed April 22, 2021, claims 1-3, 10, 11, 17-20, 22, 25, 27, 30, 32, 33, 38, 40, 44, 61 and 64 were amended and claims 4-9, 12-16, 21, 23, 24, 26, 28, 29, 31, 34-37, 39, 41-43, 45-60, 62 and 63 were cancelled.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 16/372,080, filed April 1, 2019 and now US 10,973,830, which is a Continuation (CON) of abandoned US Application No. 15/965,489, filed April 27, 2018, which is a Divisional (DIV) of US Application No. 15/133,378, filed April 20, 2016 and now US 9,987,284, which is a Divisional (DIV) of US Application No. 14/205,657, filed March 12, 2014 and now US 9,340,557, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 61/777,816, filed March 12, 2013.
	Although the inventor’s or joint inventor’s claim for the benefit of a prior-filed invention under 35 U.S.C. § 119(e) is acknowledged, the inventor or joint inventor has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e) as follows:
	The later-filed invention must be an invention for a patent, for an invention which is also disclosed in the prior-filed invention (the provisional invention).  The disclosure of the invention in the prior-filed invention and in the later-filed invention must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  {See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)}.
	The specification of the prior-filed invention, US Provisional Application No. 61/777,816, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for one or more claims of this invention for the following reason: the specification in the instant invention has been amended with respect to the scope of Formula (I), which now discloses amended definitions for Ring B, R3 and/or X, respectively, and is no longer coextensive with that of US Provisional Application No. 61/777,816.
	Consequently, since the specification of US Provisional Application No. 61/777,816 lacks adequate support or enablement for one or more claims of the instant invention, as defined below in Restrictions / Election of Species, and in the manner provided by 35 U.S.C. § 112(a), the first Office action on the merits of all relevant claims drawn to the instant invention will be prosecuted according to the earliest effective filing date afforded this invention, which is that of US Application No. 14/205,657, filed March 12, 2014.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 1-3, 10, 11, 17-20, 22, 25, 27, 30, 32, 33, 38, 40, 44 and 61, drawn to substituted benzoxazoles of the Formula (I), shown to the right, and/or a pharmaceutical composition thereof; and (2) claim 64, drawn to a method of treating cancer or inhibiting cancer cell growth in a patient, comprising administering... a substituted benzoxazole of the Formula (I), shown to the right above, or a pharmaceutical composition thereof, respectively.
	Thus, a first Office action and prosecution on the merits of claims 1-3, 10, 11, 17-20, 22, 25, 27, 30, 32, 33, 38, 40, 44, 61 and 64 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying the substituted benzoxazoles of the Formula (I).
	The following title is suggested: SUBSTITUTED BENZOXAZOLES AS DNA-PK INHIBITORS.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of Formula (I) into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	A compound of Formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	Ring A is:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;

	Ring B is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, or 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
,

	wherein Ring B is optionally substituted with 1, 2, 3, or 4 F substituents, 1 or 2 independently selected C1-4 alkyl substituents, or 1 or 2 OH substituents, and further wherein each C1-4 alkyl substituent is optionally substituted with 1, 2, or 3 F substituents, 1 or 2 OH substituents, or 1 or 2 independently selected OC1-2 alkyl substituents;

	Ring C is cyclobutyl or cyclohexyl;

	R1 is H, C0-4 alkylene-NHR4, C(O)NHR4, C(O)OR4, NHC(O)R4, NHC(O)NHR4, NHC(O)OR4, NHS(O)2R4, or OR4;
	R2 is H, C0-4 alkylene-NHR4, C(O)NHR4, C(O)OR4, NHC(O)R4, NHC(O)NHR4, NHC(O)OR4, NHS(O)2R4, or OR4; or
	R1 and R2, together with the intervening carbon atom(s) to which they are attached, form a dioxane or dioxolane ring;

	R3 is H, F, Cl, CN, C1-4 alkyl, C(O)H, C(O)NH2, C(O)NHC1-2 alkyl, C(O)OH, C(O)OC1-2 alkyl, or OC1-2 alkyl, wherein the C1-4 alkyl, C1-2 alkyl of C(O)NHC1-2 alkyl, C1-2 alkyl of C(O)OC1-2 alkyl, or C1-2 alkyl of OC1-2 alkyl is optionally substituted with 1, 2, or 3 F substituents, 1 or 2 OH substituents, or1 or 2 independently selected OC1-2 alkyl substituents;

	each R4 is independently H, C1-4 alkyl, C2-4 alkenyl, C2-4 alkynyl, C3-5 cycloalkyl, or phenyl;

	wherein each C1-4 alkyl, C2-4 alkenyl, C2-4 alkynyl, C3-5 cycloalkyl, and phenyl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of (a), (b), (c), (d), (e), (f), and (g):

(a)	1, 2, 3, or 4 F, Cl, Br, or C1-4 alkyl;
(b)	1, 2, or 3 CN;
(c)	1 or 2 OR5;
(d)	NO2, CH2OR5, C0-4 alkyl-C(O)R5, C0-4 alkyl-C(O)NH2, C0-4 alkyl-C(O)N(R5)2, C0-4 alkyl-C(O)OR5, C0-4 alkyl-N(R5)2, C0-4 alkyl-NHC(O)R5, C0-4 alkyl-O-C1-4 alkyl, C0-4 alkyl-O-C0-4 alkyl-C3-5 cycloalkyl, C0-4 alkyl-C3-5 cycloalkyl, C2-4 alkenyl, C2-4 alkynyl, C(O)NHC1-4 alkyl, C(O)N(C1-4 alkyl)2, C(O)NH(C0-4 alkyl-C3-5 cycloalkyl), C(O)OC1-4 alkyl, C(O)OC0-4 alkyl-C3-5 cycloalkyl, or C3-6 cycloalkyl;
(e)	a heterocyclyl selected from the group consisting of azetidinyl, pyrrolidinyl, piperidinyl, oxetanyl, tetrahydrofuranyl, tetrahydropyranyl, dihydropyranyl, piperazinyl, and morpholinyl; and
(f)	a heteroaryl selected from the group consisting of pyrrolyl, pyrazolyl, triazolyl, tetrazolyl, furanyl, oxazolyl, and oxadiazolyl;

	wherein each C1-4 alkyl, CH2OR5, C2-4 alkenyl, C2-4 alkynyl, C1-4 alkyl-C(O)R5, C1-4 alkyl-C(O)NH2, C1-4 alkyl-C(O)N(R5)2, C1-4 alkyl-NHC(O)R5, C1-4 alkyl-N(R5)2, C0-4 alkyl-O-C1-4 alkyl, C0-4 alkyl-O-C0-4 alkyl-C3-5 cycloalkyl, C0-4 alkyl-C3-5 cycloalkyl, C(O)NHC1-4 alkyl, C(O)NH(C0-4 alkyl-C3-5 cycloalkyl), C(O)N(C1-4 alkyl)2, C1-4 alkyl-C(O)OR5, C(O)OC1-4 alkyl, C(O)OC0-4 alkyl-C3-5 cycloalkyl, C3-6 cycloalkyl, heterocyclyl, and heteroaryl substituent is optionally and independently substituted with 1, 2, 3, or 4 F substituents, 1 or 2 independently selected C1-4 alkyl substituents, 1 C(O)C1-4 alkyl substituent, 1 C(O)OC1-4 alkyl substituent, 1 C(O)OC0-4 alkyl-C3-5 cycloalkyl substituent, 1 or 2 OH substituents, 1 or 2 OC1-4 alkyl substituents, or 1 or 2 SC1-4 alkyl substituents; or

	each R4 is independently selected from the group consisting of:

(i)	a heterocyclyl selected from the group consisting of oxetanyl, tetrahydrofuranyl, tetrahydropyranyl, dihydroisoxazolyl, pyrimidinonyl, pyrimidin-2,4-(1H,3H)-dionyl, dihydropyrrolopyrimidinyl, dihydrofuropyrimidinyl, dihydropyranopyrimidinyl, tetrahydropteridinyl, and tetrahydropyridopyrimidinyl; and

(ii)	a heteroaryl selected from the group consisting of pyrrolyl, pyrazolyl, imidazolyl, oxazolyl, isothiazolyl, thiazolyl, triazolyl, pyridinyl, pyridazinyl, pyrimidinyl, pyrazinyl, and quinolinyl;

	wherein each heterocyclyl and heteroaryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of (a), (b), (c), (d), (e), (f), and (g):

(a)	1, 2, 3, or 4 F, Cl, Br, or C1-4 alkyl;
(b)	1, 2, or 3 CN;
(c)	1 or 2 OR5;
(d)	NO2, CH2OR5, C0-4 alkyl-C(O)R5, C0-4 alkyl-C(O)NH2, C0-4 alkyl-C(O)N(R5)2, C0-4 alkyl-C(O)OR5, C0-4 alkyl-N(R5)2, C0-4 alkyl-NHC(O)R5, C0-4 alkyl-O-C1-4 alkyl, C0-4 alkyl-O-C0-4 alkyl-C3-5 cycloalkyl, C0-4 alkyl-C3-5 cycloalkyl, C2-4 alkenyl, C2-4 alkynyl, C(O)NHC1-4 alkyl, C(O)N(C1-4 alkyl)2, C(O)NH(C0-4 alkyl-C3-5 cycloalkyl), C(O)OC1-4 alkyl, C(O)OC0-4 alkyl-C3-5 cycloalkyl, or C3-6 cycloalkyl;
(e)	a heterocyclyl selected from the group consisting of azetidinyl, pyrrolidinyl, piperidinyl, oxetanyl, tetrahydrofuranyl, tetrahydropyranyl, dihydropyranyl, piperazinyl, and morpholinyl; and
(f)	a heteroaryl selected from the group consisting of pyrrolyl, pyrazolyl, triazolyl, tetrazolyl, furanyl, oxazolyl, and oxadiazolyl;

		wherein each C1-4 alkyl, CH2OR5, C2-4 alkenyl, C2-4 alkynyl, C1-4 alkyl-C(O)R5, C1-4 alkyl-C(O)NH2, C1-4 alkyl-C(O)N(R5)2, C1-4 alkyl-NHC(O)R5, C1-4 alkyl-N(R5)2, C0-4 alkyl-O-C1-4 alkyl, C0-4 alkyl-O-C0-4 alkyl-C3-5 cycloalkyl, C0-4 alkyl-C3-5 cycloalkyl, C(O)NHC1-4 alkyl, C(O)NH(C0-4 alkyl-C3-5 cycloalkyl), C(O)N(C1-4 alkyl)2, C1-4 alkyl-C(O)OR5, C(O)OC1-4 alkyl, C(O)OC0-4 alkyl-C3-5 cycloalkyl, C3-6 cycloalkyl, heterocyclyl, and heteroaryl substituent is optionally and independently substituted with 1, 2, 3, or 4 F substituents, 1 or 2 independently selected C1-4 alkyl substituents, 1 C(O)C1-4 alkyl substituent, 1 C(O)OC1-4 alkyl substituent, 1 C(O)OC0-4 alkyl-C3-5 cycloalkyl substituent, 1 or 2 OH substituents, 1 or 2 OC1-4 alkyl substituents, or 1 or 2 SC1-4 alkyl substituents;

	each R5 is independently H, C1-4 alkyl, oxetanyl, tetrahydrofuranyl, tetrahydropyranyl, imidazolyl, thiazolyl, triazolyl, pyridinyl, or pyrimidinyl, wherein each C1-4 alkyl, oxetanyl, tetrahydrofuranyl, tetrahydropyranyl, imidazolyl, thiazolyl, triazolyl, pyridinyl, and pyrimidinyl is optionally and independently substituted with 1, 2, or 3 F substituents, 1 Cl substituent, 1 CN substituent, 1 or 2 independently selected C1-2 alkyl substituents, 1 CH2OH substituent, 1 or 2 OH substituents, 1 or 2 independently selected OC1-2 alkyl substituents, 1 pyrrolidinyl substituent, 1 spirooxetanyl substituent, or 1 triazolyl substituent; or
	two R5, together with the intervening nitrogen atom to which they are attached, form an azetidinyl, pyrrolidinyl, piperidinyl, piperazinyl, or morpholinyl; and

	X is -NH-, -O-, or -OC1-4 alkylene-;

	with the proviso that R1 and R2 are not simultaneously hydrogen.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 2 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Ring C is cyclobutyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 3 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 2, or a stereoisomer thereof, wherein the stereoisomer of the compound is of Formula (II):

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

(II)
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 10 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 2, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein X is -O- or -OC1-4 alkylene-.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 11 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 2, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Ring B is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, or 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 17 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Ring C is cyclohexyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 18 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 17, or a stereoisomer thereof, wherein the stereoisomer of the compound is of Formula (III):

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

(III)
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 19 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound of claim 18, or a pharmaceutically acceptable salt thereof, wherein X is -NH-.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 20 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 17, or a stereoisomer thereof, wherein the stereoisomer of the compound is of Formula (III-A):

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

(III-A)
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 22 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 20, or a pharmaceutically acceptable salt thereof, wherein R2 is C0-4 alkylene-NHR4 or OR4.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 25 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 17, or a stereoisomer thereof, wherein the stereoisomer of the compound is of Formula (III-B):

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

(III-B)
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 27 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 25, or a pharmaceutically acceptable salt thereof, wherein R1 is C0-4 alkylene-NHR4 or OR4.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 30 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 17, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Ring B is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, or 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 32 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound of claim 18, or a pharmaceutically acceptable salt thereof, wherein X is -O-.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 33 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 17, or a stereoisomer thereof, wherein the stereoisomer of the compound is of Formula (III-C):

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

(III-C)
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 38 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 17, or a stereoisomer thereof, wherein the stereoisomer of the compound is of Formula (III-D):

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

(III-D)
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 40 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 38, or a pharmaceutically acceptable salt thereof, wherein R1 is C0-4 alkylene-NHR4 or OR4.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 44 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound of claim 32, or a pharmaceutically acceptable salt thereof, wherein Ring B is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, or 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.


	Claim 61 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable excipient and the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 64 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation(s):
64.	A method for inhibiting cancer cell growth in a patient, wherein the method comprises administering to the patient in need thereof an effective amount of the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, or the pharmaceutical composition of claim 61.

65.	The method of claim 64, wherein the method further comprises administering to the patient in need thereof an effective amount of one or more additional therapeutic agents.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description - Substituted benzoxazoles of the Formula (I)

	Claims 1-3, 10, 11, 17-20, 22, 25, 27, 30, 32, 33, 38, 40, 44, 61 and 64 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, at the time the invention was filed, had possession of the claimed invention.  Specifically, the substituted benzoxazoles of the Formula (I) lack adequate support within the original specification, as filed.
	The inventor or joint inventor should note that the contents of an invention, to be complete, must include a specification containing a written description of the invention using such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date.
	Similarly, the inventor or joint inventor should further note that [T]o satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor or joint inventor had possession of the claimed invention.  {See Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); and Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116}.
	Accordingly, the inventor or joint inventor should further note that (i) at least one specific operative embodiment or example of the invention must be set forth, and that (ii) the specific operative embodiment(s) or example(s), including any description thereof, should be of sufficient scope as to justify the scope of the claims, respectively.  See MPEP § 608.01(p).
	Likewise, the inventor or joint inventor should further note that [T]he written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s or joint inventor’s obligation to disclose the technology upon which the patent is based and to demonstrate that the patentee was in possession of the invention that is claimed.  {See Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005)}.

	Next, the inventor or joint inventor should further note that [I]t is the specification itself that must demonstrate possession.  And while the description requirement does not demand any particular form of disclosure,... or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.  {See Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010)}.
	Then, the inventor or joint inventor should further note that the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
	Moreover, the inventor or joint inventor should further note that one of ordinary skill in the art, at the time this invention was filed, may neither be reasonably apprised of the scope of the instantly recited substituted benzoxazoles of the Formula (I), nor recognize that the inventor or joint inventor was in possession of the instantly recited substituted benzoxazoles of the Formula (I), in view of the original specification of the invention.
	The examiner suggests amending or cancelling the claims, to overcome this section of the rejection.

Enablement - Substituted benzoxazoles of the Formula (I)

	Claims 1-3, 10, 11, 17-20, 22, 25, 27, 30, 32, 33, 38, 40, 44 and 61 are further rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claims contain subject matter, particularly substituted benzoxazoles of the Formula (I), which were not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted benzoxazoles of the Formula (I), shown to the right;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted benzoxazoles of the Formula (I), shown to the right, and the pharmacokinetic behavior of these substances as DNA-dependent protein kinase (DNA-PK) inhibitors;

(c)	State of the prior art - Nature Reviews: Drug Discovery, as provided in the file and cited on the IDS, offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, US 9,359,380, as cited on the IDS, provides a synthesis of substituted heterocycles of the Formula (I) {Maxwell, et al. US 9,359,380, 2016};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s substituted benzoxazoles of the Formula (I), would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Schemes 1, 2a-2c, 3-9 and 10a-10d, on pages 37-60 of the instant specification, and Maxwell, et al. in US 9,359,380, as cited on the IDS, whether the instantly recited substituted benzoxazoles of the Formula (I), are enabled.  Moreover, the following excerpt is taken from Dörwald, as provided in the file and cited on the IDS, which has relevance to the synthesis of substituted benzoxazoles of the Formula (I) {Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface}:

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using substituted benzoxazoles of the Formula (I);

(g)	Existence of working examples - The specification lacks working examples of substituted benzoxazoles of the Formula (I).
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.

(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited substituted benzoxazoles of the Formula (I).  Thus, it is unclear, based on the guidance provided by the specification, whether a substituted benz-oxazole of the Formula (I), such as tert-butyl ((cis)-4-((5-morpholinobenzo[d]oxazol-7-yl)amino)cyclohexyl)carbamate, shown to the left above, is either synthetically feasible or possesses utility as a DNA-dependent protein kinase (DNA-PK) inhibitor.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using substituted benzoxazoles of the Formula (I), is clearly justified.
	The examiner suggests amending or cancelling the claims, to overcome this section of the rejection.

Enablement - Method of treating cancer or inhibiting cancer cell growth in a patient, comprising administering... a substituted benzoxazole of the formula (I), or a pharmaceutical composition thereof

	Claim 64 is further rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claims contain subject matter, particularly a method of treating cancer or inhibiting cancer cell growth in a patient, comprising administering... a substituted benzoxazole of the Formula (I), or a pharmaceutical composition thereof, which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with this claim.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.

	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claim includes a method of treating cancer or inhibiting cancer cell growth in a patient, comprising administering... a substituted benzoxazole of the Formula (I), shown to the right, or a pharma-ceutical composition thereof;

(b)	Nature of the invention - the nature of the invention is performance of a method of treating cancer or inhibiting cancer cell growth in a patient, comprising administering... a substituted benzoxazole of the Formula (I), shown to the right above, or a pharmaceutical composition thereof;

(c)	State of the prior art - Nature Reviews: Drug Discovery, as provided in the file and cited on the IDS, offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of cancers, including, but not limited to, lung cancer, breast cancer, stomach cancer, colon cancer, colorectal cancer, pancreatic cancer, liver cancer, bladder cancer, prostate cancer, ovarian cancer, vaginal cancer, uterine cancer, testicular cancer, kidney cancer, brain cancer, bone cancer and/or gall bladder cancer {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, US 9,359,380, as cited on the IDS, illustrates the synthesis of substituted heterocycles of the Formula (I), and/or methods of use thereof {Maxwell, et al. US 9,359,380, 2016};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method of treating cancer or inhibiting cancer cell growth in a patient, comprising administering... a substituted benzoxazole of the Formula (I), or a pharmaceutical composition thereof, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.


	Moreover, the following excerpt is taken from Hackam, et al., as provided in the file and cited on the IDS, with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method of treating cancer or inhibiting cancer cell growth in a patient, comprising administering... a substituted benzoxazole of the Formula (I), or a pharmaceutical composition thereof;

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method of treating cancer or inhibiting cancer cell growth in a patient, comprising administering... a substituted benzoxazole of the Formula (I), or a pharmaceutical composition thereof.  The specification lacks working examples of performing a method of treating cancer or inhibiting cancer cell growth in a patient, comprising administering... a substituted benzoxazole of the Formula (I), or a pharmaceutical composition thereof.
			Similarly, according to the specification, substituted benzoxazoles of the Formula (I), and/or a pharmaceutical composition thereof, are capable of treating a variety of cancers, including, but not limited to, lung cancer, breast cancer, stomach cancer, colon cancer, colorectal cancer, pancreatic cancer, liver cancer, bladder cancer, prostate cancer, ovarian cancer, vaginal cancer, uterine cancer, testicular cancer, kidney cancer, brain cancer, bone cancer and/or gall bladder cancer; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any cancers, including, but not limited to, lung cancer, breast cancer, stomach cancer, colon cancer, colorectal cancer, pancreatic cancer, liver cancer, bladder cancer, prostate cancer, ovarian cancer, vaginal cancer, uterine cancer, testicular cancer, kidney cancer, brain cancer, bone cancer and/or gall bladder cancer.  There is insufficient disclosure to reasonably conclude that the method of treating cancer or inhibiting cancer cell growth in a patient, comprising administering... a substituted benzoxazole of the Formula (I), or a pharmaceutical composition thereof, as recited, would contribute to treatment of any cancers, including, but not limited to, lung cancer, breast cancer, stomach cancer, colon cancer, colorectal cancer, pancreatic cancer, liver cancer, bladder cancer, prostate cancer, ovarian cancer, vaginal cancer, uterine cancer, testicular cancer, kidney cancer, brain cancer, bone cancer and/or gall bladder cancer.  Furthermore, the combination of the instant specification and Maxwell, et al. in US 9,359,380, as cited on the IDS, lacks adequate credible evidence to support the assertion that a method of treating cancer or inhibiting cancer cell growth in a patient, comprising administering... a substituted benzoxazole of the Formula (I), or a pharmaceutical composition thereof, as recited, would contribute to the prophylaxis of any cancers, including, but not limited to, lung cancer, breast cancer, stomach cancer, colon cancer, colorectal cancer, pancreatic cancer, liver cancer, bladder cancer, prostate cancer, ovarian cancer, vaginal cancer, uterine cancer, testicular cancer, kidney cancer, brain cancer, bone cancer and/or gall bladder cancer, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claim.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a substituted benzoxazole of the Formula (I), such as tert-butyl ((cis)-4-((5-morpholinobenzo[d]oxazol-7-yl)amino)cyclohexyl)carbamate, shown to the left above, possesses utility as a therapeutic agent, useful in a method of treating cancer or inhibiting cancer cell growth in a patient, comprising administering... a substituted benzoxazole of the Formula (I), or a pharmaceutical composition thereof.  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro method of treating cancer or inhibiting cancer cell growth in a patient, comprising administering... a substituted benzoxazole of the Formula (I), or a pharmaceutical composition thereof, wherein the cancer includes, but is not limited to, lung cancer, breast cancer, stomach cancer, colon cancer, colorectal cancer, pancreatic cancer, liver cancer, bladder cancer, prostate cancer, ovarian cancer, vaginal cancer, uterine cancer, testicular cancer, kidney cancer, brain cancer, bone cancer and/or gall bladder cancer, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method of treating cancer or inhibiting cancer cell growth in a patient, comprising administering... a substituted benzoxazole of the Formula (I), or a pharmaceutical composition thereof, is clearly justified.
	The examiner suggests amending or cancelling the claims, to overcome this section of the rejection.


Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624